 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the dateof posting and must not be altered, defaced, or covered by any othermaterial.Members or employees may communicate directly with the Board'sRegional Office, Eastern Columbia Building, 849 South Broadway,Los Angeles, California, Telephone No. 688-5229, if they have anyquestions concerning this notice or compliance with its provisions.Local Joint Executive Board,and Cooks and Assistants LocalNo. 33,Waiters Local No. 239, Waitresses Local No. 240 of theHotel and Restaurant Employees and BartendersUnion, AFL-CIO [Louis J. Ferrera,d/b/a Little Luigi's Italian Foods]andMichael J.Starosky.Case No. 19-CB-916. June 24, 1965DECISION AND ORDEROn June 10, 1964, Trial Examiner Irving Rogosin issued his Deci-sion in the above-entitled proceeding, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that the Respondents had not engaged in otherunfair labor practices alleged in the complaint.Thereafter, theRespondents and the General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below.We find merit in the General Counsel's exception to the failure ofthe Trial Examiner to find that the Respondents' threat to picket andthe picketing of Louis J. Ferrera, d/b/a Little Luigi's Italian Foods,herein called Luigi's, constituted violations of Section 8 (b) (2) ofthe Act.The Trial Examiner found that the Respondents, after threats topicket, picketed Luigi's on or about June 25 and 26,1963. The creditedtestimony reveals that as a result of the picketing by Respondents,153NLRB No. 42. LOCAL JOINT EXECUTIVE BOARD, ETC.393Luigi's signed a contract demanded by Respondents.This contractprovided for exclusive recognition and contained a union-security pro-vision, notwithstanding the fact that the Respondent did not representa majority of Luigi's employees.The Board has held, with court approval, that picketing by a minor-ity union for the purpose of obtaining a contract providing for aunion-security clause violates the Act.'This is precisely the conductof Respondents herein.Accordingly, we conclude that the Respond-ents violated Section 8 (b) (2) of the Act by threatening to picket, andby picketing, Luigi's to obtain a union-security contract at a timewhen Respondents did not represent a majority of Luigi's employees. 2ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondents, Local Joint Executive Board,Cooks and Assistants Local No. 33, Waiters Local No. 239, WaitressesLocal No. 240 of the Hotel and Restaurant Employees and BartendersUnion, AFL-CIO, and each of them, their officers, agents, and repre-sentatives, shall take the action set forth in the Trial Examiner's Rec-ommended Order, as so modified.1.Add the following as paragraph 1(a) to the Trial Examiner'sRecommended Order, the present paragraph 1(a) and those follow-ing being consecutively relettered, and the word "Union" in present1(a) being changed to "Unions"."(a)Attempting to cause Louis J. Ferrera, doing business as LittleLuigi's Italian Foods, its agents, successors, or assigns, to discriminateagainst its employees by entering into a contract which requires mem-bership in Respondent Unions, at a time when Respondent Unions donot represent a majority of the employees in an appropriate unit."2.Add the following as the first indented paragraph in AppendixA attached to the Trial Examiner's Decision :WE WILL NOT attempt to cause Louis J. Ferrera, doing businessas Little Luigi's Italian Foods, his agents, successors, or assigns,to discriminate against employees in violation of Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959, by entering into a contract which requiresmembership in our labor organizations, at a time when we do notrepresent a majority of the employees in an appropriate unit.1SeeLocal Joint Executive Board of Hotel and Restaurant Employees and BartendersInternational Union of Long Beach and Orange County, et al. (Crown Cafeteria),130NLRB 1551, enfd 301 F. 2d 149 (C.A 9).2The Trial Examiner'sconclusions of law are amended to include this additionalconclusion. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Amend the first line in the last indented paragraph of AppendixA to read :WE WILL NOT in any other manner restrain or coerce employ-ees .. . .4.The telephone number and address for Region 19, appearing atthe bottom of the Appendix attached to the Trial Examiner's Decision,are amended to read: 327 Logan Building, 500 Union Street, Seattle,Washington, Telephone No. 682-4539.DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEThis proceeding under the National Labor Relations Act, as amended (61 Stat. 136,73 Stat. 519, 29 U.S C. Sec. 151,et seq.),herein called the Act, is based upon a com-plaint, issued December 12, 1963, alleging that Local Joint Executive Board, repre-senting Cooks and Assistants Local No. 33, Waiters Local No. 239, Waitresses LocalNo. 240 of Hotel and Restaurant Employees and Bartenders Union, AFL-CIO, hereincalled Respondents, have engaged in unfair labor practices affecting commerce, inviolation of Section 8(b)(1)(A) and 8(b)(2), and Section 2(6) and (7) of the Act.'Specifically, the complaint, as amended, without objection, at the outset of thehearing, by the addition of certain jurisdictional allegations, alleges that Respondent:(1) on or about June 19, 1963, threatened to picket the Seattle Center, and certain ofitsLicensees, for the purpose of causing said Licensees to enter into collective-bargaining agreements requiring recognition of Respondents and membership in saidorganizations as a condition of employment; (2) as a result of said picketing, causedsome of said Licensees to sign such agreements; (3) on or about June 25, 1963,picketed Louis J. Ferrera, d/b/a Little Luigi's Italian Foods, herein called Luigi's, forthe purpose of causing him to enter into such an agreement; (4) on or about June 26,1963, as a result of said conduct, caused additional Licensees to sign contractsrequiring recognition of Respondents and membership in said organizations as a con-dition of employment; and (5) on said date, caused Luigi's to sign such a contract ata time when Respondents had not been designated as exclusive bargaining repre-sentative by a majority of Luigi's employees.Respondents' answer denies generally the allegations of the complaint, as amended,including the jurisdictional and substantive allegations.Further answering Respond-ents'move to dismiss on the ground that "the complaint does not conform to thecharge," in that the charge and amended charge indicate that Luigi's is the onlyemployer involved, whereas other allegations indicate that jurisdiction is asserted onthe basis of "joint employers."At the same time Respondents filed a separate motion to dismiss on substantiallythe same grounds, contending that "the charges upon which the complaint in thisproceeding was issued do not support the allegations" of specified paragraphs of thecomplaint.Prior to the hearing, Respondents filed an additional motion to dismiss onthe further grounds that (1) although the complaint alleges that the employersinvolved are joint- or multi-employers, there is no allegation that "Respondents donot represent a majority of the employees in the unit set forth by the complaint," andthat the complaint, therefore, fails to state a cause upon which relief may be granted;and (2) the licensees named in the complaint, including Luigi's, "ceased to operateon the premises of the Seattle Center, Inc.," on or about December 1, 1963; theearliest date of reopening any of the establishments is March 28 or 29, 1964; Luigi'sis"delinquent in lease payments to the Seattle Center, Inc.," and, therefore, "it isspeculative whether [he] will reopen or be permitted to reopen," and "it would noteffectuate the purposes of the Act to proceed with a hearing in this matter, as norelief is required or can be given."By order dated January 8, 1964, both motions todismiss were denied by Trial Examiner David Karasick for the reasons stated in hisorder.1 The original charge was filed on August 12, 1963, and served on Respondents on Au-gust 13, 1963; the amended charge was filed on December 11, 1963, and served on Re-spondents about the same date. LOCAL JOINT EXECUTIVE BOARD, ETC.395Hearing was held before Trial Examiner Irving Rogosin at Seattle,Washington, onJanuary 21 and 22.All parties were represented by counsel,and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,to present oral anddocumentary evidence relevant and material to the issues,to argue orally, and to filebriefs.Counsel for the respective parties waived oral argument,but filed briefs withme: Respondents on February 20, 1964, and the General Counsel on February 24,1964.The briefs have received due and careful consideration.At the outset of the hearing,Respondents renewed the motions to dismiss pre-viously filed and denied.The motions were again denied with leave to renew betorethe close of the hearing.At the conclusion of the General Counsel's case, Respond-ents moved to dismiss on the ground that the General Counsel had failed to sustainthe burden of proof with regard to the jurisdictional allegations of the complaintThe motion was denied with leave to renew before the conclusion of the hearingLeave was also granted Respondents to renew the motions, made prior to and at thecommencement of the hearing.At the close of Respondents'case, all said motionswere treated as having been so renewed.Ruling having been reserved for dispositionin this Decision,themotions are disposed of in accordance with the findings andconclusions hereinafter made.Upon the entire record in the case, including my observation of the witnesses,I make the following.FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS 2A. Little Luigi's Italian FoodsLouis J. Ferrera,doing business as Little Luigi's Italian Foods,herein called Luigi's,isengaged as a sole proprietor in the operation of a food concession at the FoodCircus under a license agreement with Century 21 Center, Inc.During the year1963, Luigi'sgross retail food sales,allwithin the State, amounted to slightly morethan $50,000.During the same period,no purchases were made or shipped to itfrom points outside the State of Washington.The General Counsel concedes thatLuigi's has not,at any of the times mentioned in the complaint, been engaged incommerce within the meaning of Section 2(6)and(7) of the Act.B. The business of Century 21 Center, Inc.1.The status as a nonprofit corporationCentury 21 Center, Inc., herein variously referred to as the Seattle Center, theCenter, the Licensor,or Lessor,isa nonprofit,nonstock corporation,organized in1962 under the laws of the State of Washington, pursuant to a joint statement of the2The complaint alleges that the Seattle Center and the 20 named Licensees,includingLuigi's,are joint employers,and that during the preceding 12 months said Licensees soldto the general public prepared food having a "gross value"in excess of $500,000, and pur-chased food and food supplies originating outside the State in an amount in excess of$50,000At the outset of the hearing,however,the General Counsel asserted that, al-though the operations of Luigi'salone do not meet the jurisdictional standards of theBoard, since the Center and Luigi'sconstitute joint employers,and operations of theCenter alone satisfy the Board's jurisdictional standards for retail establishments of$500,000 in gross sales per year, the Board has jurisdiction in this proceedingThe Gen-eral Counsel added,"We are only concerned with the operations of [Luigi's]and nottheother licensees,"and, again,"Our complaint is directed specifically to this one licensee,[Luigi's]."[Emphasis supplied.]No evidence was thereafter offered in support of thejurisdictional allegations as to any Licensees, other than Luigi's,or as to the combinedvolume of business of said LicenseesAs an alternative ground for asserting jurisdic-tion, the General Counsel contended at the hearing that Respondents had caused the Center,a business enterprise itself engaged in commerce,to exert pressure on Luigi's,an em-ployer not engaged in commerce,to sign a contract with RespondentsAs a result ofsaid conduct,Luigi's did thereafter sign a contract recognizing Respondents as exclusivecollective-bargaining representative of Luigi's employees at a time when said Respondentsdid not represent a majority of the employeesThe General Counsel maintains thatthese circumstances afford an alternative ground for asserting jurisdictionIn view ofthe ultimate conclusions regarding the issue of jurisdiction,it is unnecessary to pass uponthis additional ground. 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDmayor and the city council of the city of Seattle, and the board of trustees of the SeattleCenter, to occupy, utilize, and manage certain land, consisting of 74 acres, andbuildings owned by the city of Seattle, the site of the Seattle World's Fair.3The purposes of the corporation, as stated in the articles of incorporation, are*To promote and advance the educational, literary, scientific and charitableinterests and well being of the people of the City of Seattle and the State ofWashington by a continuous program of appropriate activities and events,developing, supervising, and promoting as agreed upon with the City of Seattle,the State of Washington, the Federal Government, and other governmental unitsor agencies, the program, facilities, structures, and buildings which are now ormay hereafter be located on or about the site of the Seattle Center, formerly usedfor the Seattle World's Fair.Among the powers granted to the corporation are authorityA. To lease and purchase from others and otherwise acquire, and tooperate, lease, convey, transfer to others, and otherwise utilize, encumberor dispose of real or personal property.D. To make and enter into contracts of every sort and kind permittedby law with any individual, firm, association and private, public or munici-pal corporation or body politic or any agency or department thereof*******G. To operate facilities for the education, safety, comfort, convenience,entertainment and cultural advancement of the public and those associ-ated with this venture.Pursuant to the articles of incorporation, the Center has entered into three agree-ments with the city of Seattle- (1) A master lease agreement, covering the siteand buildings at the Seattle Center; (2) a service agreement under which the Cen-ter promotes the complex of buildings and acreage; and (3) a concession agree-ment under which the Center provides food and restaurant facilities at the site.Respondents contend that the status of the Center as a nonprofit corporation enti-tles it to exemption from the coverage of the Act. The Board has held that, "Acorporation's nonprofit status is not the controlling consideration and the Board willnot exempt a nonprofit organization from the operation of the Act when the par-ticular activities involved are commercial in the generally accepted sense." 4Thatthe activities of the Center are commercial in nature is manifest not only from thepowers granted in its charter, and from the nature and extent of its operations,described below, but also from the Center's own apparent recognition of the com-merical nature of its activities in entering into a master labor agreement with some20 unions, including those involved in this proceeding.I conclude and find, therefore, that the Center is not exempt from the operationof the Act solely by reason of its status as a nonprofit corporation.2.The status of the Center as an alleged political subdivisionRespondents further contend that as a nonprofit, nonstock corporation, organizedfor the purposes set forth above, and subject to the control and supervision of thecity of Seattle, the Center is at best an agent of the city, a part of the political sub-division of the State of Washington, city of Seattle, and, on this ground, exemptfrom the Act.While it is true that the Center was organized as a nonprofit corpo-ration to promote the civic interests of the people of the city of Seattle, and State3 It was stipulated that legislation creating the corporation which operated the SeattleWorld's Fair had been enacted in 1955, 1957, and 1961, but the corporation has sincebeen dissolved by the legislature and is in no way involved in this proceeding.Century 21Center, Inc, was thereafter organised and, although occupying the same site and manyof the same buildings, has no official connection with the former Seattle World's Fair4 SeeYoung Men's Christian Association of Portland, Oregon,146 NLRB 20, citingWoods Hole Oceanographic Institution.143 NLRB 568, and cases cited in footnotes 21and 22 ; cf.Trustees of Columbia University in the City of New York,97 NLRB 424It may be noted that the cases in which the Board has declined jurisdiction of nonprofitcorporations have generally been those where the purposes have been primarily of acharitable, religious, or educational characterWhatever may have been the primaryobjectives of the Seattle World's Fair, the record here discloses that, despite the statedpurposes in the articles of incorporation of the Center, its activities were, in the main,of a commercial nature. LOCAL JOINT EXECUTIVEBOARD, ETC.397ofWashington, it is clear that it was not "created directly by the State, or adminis-tered by State appointed or publicly elected individuals." It is directed and admin-istered by a board of trustees, consisting of 16 private citizens. It operates theproperty under a master lease agreement from the city of Seattle, and as long as itcomplies with the terms and provisions of the lease, functions independently of thecity or its elected officials.The fact that the Seattle Center Advisory Commission,similar to the one which had been created in connection with the Seattle World'sFair, has been established by city ordinance to advise the mayor and the city councilconcerning matters relating to the Center; that no change in policies or overall planfor the Center may be made, except by ordinance, unless recommended by thecommission to the mayor and council; and that the property leased by the Centerfrom the city is, together with all public buildings and lands owned by the city,under the management and control of the superintendent of buildings, subject tothe control of the Board of Public Works, does not render the Center a politicalsubdivision exempt from the provisions of the Act.The Center does not have "thepower of eminent domain; it is not empowered to exercise any portion of the sov-ereign power of the State." 5Upon the basis of the foregoing, and upon the entire record, I conclude and findthat the Seattle Center is not a political subdivision of the State of Washington, orthe city of Seattle, and, therefore, exempt from the coverage of the Act, but is an"employer" within the meaning of Section 2(2) thereof, and, as such, subject to theinterdiction of the statute, provided it is found to be engaged in commerce withinthe purview of the Act.3.The nature and extent of the Center's operations 6During the period in question, the Center under its lease with the city operatedthe Food Circus Building, Building 55, known as the Fun Circus; the amusementpark, called the Fun Forest; and Building 37, in which the interior decorator show,referred to as the A.I.D.7 show, was conducted.The Center leased space for thisshow to interior decorators, who erected their own display booths.The Centerfurnished outside security guards, a ticket seller, and maintenance, and charged anadmission fee.8The Center also leased the building in which the Tivoli Restaurantwas located and subleased the Fiesta and Plaza Restaurants to other operators.With regard to the Food Circus, the Center has licensed under so-called spaceagreements food and beverage concessions to some 30 Licensees, including Luigi's 9The Food Circus is located on the second floor of the former National GuardArmory Building, which also contains the International Bazaar, and the ShowBalcony, with its museums, as well as a variety of rooms available for rental forBRandolph ElectricMembership Corporation,145 NLRB 158, where the Board heldthat, despite the "statutory declaration that this electric membership corporation has therights of a political subdivision [this was] not a sufficient basis for exempting it fromthe coverage of the [Act] " See cases cited in footnote 7 of that decision. See alsoN.L R.B. v. Howard Johnson Company,317 F. 2d 1 (C.A 3), enfg, 135 NLRB 1260, wherethe Board held that a company operating a restaurant on the New Jeisey Turnpike underan agreement with the New Jersey Turnpike Authority ("an authority directly createdby the Legislature and governed by members appointed by the Governor with advice andconsent of the Senate," see footnote 7, referred to above in theRandolphcase), was an"employer" within the meaning of the Act, and was not acting in the capacity of a "stateor political subdivision thereof" but as an independent contractor of the New JerseyTurnpike Authority.6The findings in this section are based primarily on the undisputed and credited testi-mony of Henry W. Dean, executive assistant to Center Vice President Ewen C. Dingwall.7Presumably the abbreviation for American Institute of Designers.8 There is also located at the site a complex of buildings consisting of the ice arena,opera house, exhibition hall, playhouse, coliseum, and surrounding buildings owned bythe city.With the exception of the playhouse, which it has rented to the Seattle Reper-tory Theater, Inc , for a term of 1 year, and which it "underwrites," the Center does notoperate t'`is complex of buildings, but receives an income of 15 percent of the grossrevenues for promoting these facilities.The total amount of revenue derived from thissource is not established by the record.9Although the complaint names only 20 licensees, including Luigi's, according to Dean,there were approximately 30 licensees operating at the Food Center when Dean first wentto work there in August 1963. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious functions.The Food Circus consists of a type of open air arcade, withbooths ranged around the perimeter of an open areaway, the food being served atcounters at these booths.The Center also owns and operates a monorail which was especially constructedfor the Seattle World's Fair, and which the Center acquired under a transfer agree-ment from Alweg of Washington, Inc. Since the closing of the fair, the Center hascontinued to operate this transit system as a means of transportation for the generalpublic between the site of the Center and downtown Seattle, charging a fare forthe service.Although the operators of the trains on this system are provided tothe Center by the Seattle Transit System, employees of the Center are responsiblefor the overall operation of the monorail, including maintenance, and the collectionof fares by "monorailgirls."The amusement park facilitiesare alsooperated byemployees of the Center.Ewen C. Dingwall, a vice president and executive director of the Center, wasgenerally in charge of the project until his separation at some undisclosed date.From August 1963 to December 31, 1963, when the Center closed for the season,to be reopened in March 1964, Henry White Dean, Jr., was executive assistant toDingwall.The Food Circus was under the general supervision of Nicholas Jorgen-son, food director for the Center, and Dean Guintoli, his assistant.During the year 1963 the Center derived as gross revenues from all sources fromthe operation of the enterprise, the sum of $793,433.64,consistingof the following:6/1-10/15/63,Amusementrides___________________________$216,068.236/3/63-12/31/63,Monorail ------------------------------273,499.036/ /63-9/1/63, A.I.D. (Bldg.37) -------------------------18, 087. 665/ /63 and 9/ /63,SpecialEvents-GardenShow andFashion Show________________________________________9,550.26From Licensees_________________________________________10 276, 228. 46793, 433. 64During the same period, the Center purchased through a local advertising agencyin Seattle,Washington, advertising in Time, Life, and Sunset magazines, having anational circulation, amounting to $73,718 paid directly to that agency, of which15 percent represented the fee retained by it, the remainder being remitted to saidmagazines.11 In addition, the Center purchased and had shipped to it from pointsoutside the State, power collector carbons, for use in connection with the monorail,in the total amount of$1,740.2612It is thus apparent that the Center's gross volume of business for the year 1963was in excess of $500,000, without regard to approximately $75,000 in expendituresfor advertising and goods moving across State lines.The Center's operations, there-fore, far from beingde minimis,as contended by Respondents' counsel, has a sub-stantial impact upon commerce, and amply satisfies the Board's jurisdictional stand-ards for retail enterprises.Upon the basis of the foregoing, and upon the entire record, I conclude and findthat the Center is engaged in commerce within the meaning of the Act.to Of this amount, $139,719.50 represents income from all licensees located in the FoodCircus Building, including the International Bazaar, also classified for accounting pur-poses as revenue from "the armory."The commerce data concerning the operations ofthe monorail system and the amusement facilities were first alleged in the amendmentto the complaint, and have been generally denied on the ground of lack of knowledge.The amendment alleges that the combined income from these sources exceeds $500,000annually, and that, during the past year, the value of goods purchased and shipped tothe Center from points outside the State of Washington exceeded $50,000.The findingswith respect to the gross revenues and expenditures, and the breakdown of the figuresgiven in the text, above, are based upon the undisputed and credited testimony ofLawrence A. Whitman, chief accountant for the Center.11 It is immaterial to any determination of whether the Center is engaged in com-merce, that payment for the advertising was made to the agency within the State.Theeffect upon commerce derives from the fact that the advertising appeared in nationalmagazines which moved in interstate commerce.12 According to the Center's accountant, he did not consider purchases of power collec-tor carbons a nonrecurring capital expenditureWith reference to expenditures foradvertising, there is no evidence whether these were recurring items, but the accountanttestified that payments were made by the Center to the advertising agency in addition tothe $73,000 amount, although he did not have that figure at the hearing. LOCALJOINT EXECUTIVE BOARD, ETC.399It remains to be determined, in view of the foregoing conclusions, whether theCenter and Luigi's constitute joint employers so as to justify the Board in assertingjurisdiction.4.The relationship between the Center and Luigi'sThe space agreement, dated April 22, 1963, between the Center, as Licensor,and Ferrera, as Licensee, leased space in the Food Circus to Ferrera for the prepa-ration andserving ofItalian foods, for a term of 3 years from June 1, 1963, endingMay 31, 1966.13This agreement, in effect, a percentagelease,requires Ferrera to pay a deposit oradvance rent, designated as a license fee, of $6,300, one-third to be credited to theLicensee at the end of the first year, and one-third at the end of each of the 2 suc-ceeding years, provided that the conditions of the lease are fully performed.The Licensee agrees to pay a guaranteed monthly rental of $1,050 against a per-centage rental of 10 percent of daily gross receipts, payable weekly. In addition,Licensee is required to pay a monthly "service fee" based upon the space occupied,for security,maintenance, and garbage and trash disposal, as well as for bussingservices, dishwashing, and janitorial services for common eating areas.Licensee isalso required to furnish a performance bond of $1,000, and agrees to be bound by auniform set of rules and regulations appended to the general license agreementapplicable to all Licensees, which are incorporated by reference in the spaceagreement.By the terms of thegeneral license agreement,the Licensee is restricted to thesale of only such merchandiseas ispermitted under the agreement; is required toinstallat hisown expense,"improvements and equipment" in accordance with planspreviously approved by Licensor; is required to submit for Licensor's prior approvalall advertisingmaterialand media;agreesto keep thepremisesopen 7 days a week,including Sundays and legal holidays, according to an hourly and daily scheduleissued by Licensor; and is requiredto maintainbooks and records of gross receiptspermitting verification by Licensor.Licensor provides a master comprehensive gen-eral liability policyinsuringLicensee at hisown expense.Licensee is required to provide statutory workmen's compensation insurance,socialsecurity, and unemploymentinsurance,and to pay all taxes, other than real estatetaxes, assessed againstthe premisesleasedto Licensee.Licensor reserves the exclu-sive right to regulate all traffic within the Center, including parking of vehicles ofLicensee, his employees, and patrons.Licensee has no rightto assign the lease inwhole or in part.The rules andregulations, in addition to requiring Licensee to abide by all gov-ernmental regulations, forbid any misrepresentation by Licensee as to quality, quan-tity, or price of food,beverages,or merchandise and prohibit any refusal to sell atthe advertised price.These products must be of the "best grade obtainable" andmay not be sold at prices higher thanthose prevailing in the greater Seattlearea forcomparablemerchandise.Under therules and regulations,Licensor reserves theright to prevent the sale of any products which do not conform to its policies, toapprove or designate suppliers and purveyors with whom Licensee may deal, and toapprove or disapprove prices of products sold at the Center.14Licensor is alsoauthorized to approve initially food and beveragemenus, sizeof portions, andprices charged, and no changes may be made without Licensor's approval.Adver-tisingmatter and placard menus also require approval of Licensor prior to posting.Of more immediate concern, Licensor may require immediate dismissal of anyemployee of Licensee for intentional or negligent violation of the rules and regu-lations, or for conduct endangering the health or life of any person.15Apart fromthis rule there is nothing in the space agreement or the general license agreement,including the rules and regulations, which gives the Licensor control over the laborpolicies of Licensee.13Although the record indicates that the concessions at the Food Circus closed for the4eason as of December 1, 1963, they were expected to reopen in March 1964.14 According to the undisputed and credited testimony of Richard G. White, manager ofLui, i's, tha Center designated two or three milk companies, meatpackers, and groceryfirms from which Luigi's was permitted to purchase its supplies.isThe only instance of discharge under this provision, according to Dean's undisputedtestimony, was one which Dean himself initiated.This involved the general manager ofa Licensee, who had allegedly engaged in profanity and disruptive conduct.Dean testi-fied that he i.rought this to the attention of the Licensee, who complied with Dean's re-quest to dismiss the offender forthwith. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDThe space occupied by Luigi's is physically separated by partitions from that ofother food concessionaires.The restaurant equipment is owned by Luigi's, and theCenter has no financial interest in that equipment or in the business, as such, exceptas it derives revenue under the percentage rental provisions of the space agreement.Luigi's, through either Ferrera or White, his manager, hired all employees, con-sisting of assistant cooks and countergirls, kept time and payroll records, paid wages,established and maintained social security and unemployment insurance accounts,making the customary deductions and withholdings, ordered food and supplies foritsown use, established prices for its products, subject to regulation by the Center,and generally conducted the operation of the restaurant without interference from,and free from the control, supervision or direction of, the Center, except as indicated.The Center has no direct supervision or control over the hiring and firmg ofLuigi's employees, and exercises no control over them, except to the limited extentof reserving the right, under the rules and regulations, to require the immediatedismissal of any employee for infraction of the rules, or under the circumstancesalready related.There is no interchange of employees between Luigi's and otherconcessionaires in the Food Circus, nor between Luigi's and employees of theCenter.The Center employs directly some 100 employees, including carpenters, electri-cians, janitors, laborers,machinists, painters, plumbers, seamstresses, stationaryengineers, truckdrivers, warehousemen, admission attendants, busboys, retail salesclerks, powderroom attendants, and ride attendants, who are represented for pur-poses of collective bargaining under a master agreement between the Center andsome 20 local unions dr councils, including the Local Joint Executive Board involvedin this proceeding.The master agreement, dated May 15, 1963, and expiring, inthe absence of extension by mutual consent, on December 31, 1963, contains no-strikeand no-lockout provisions, and provides for union security and a hiring hall, healthand welfare benefits, and settlement of disputes by grievance and arbitration proce-dures.Significantly, the agreement contains the following provisions:SECTION. 6.Disputes with Concessionaires(a)Disputes between the Unions signatory to this Agreement and any con-cessionaire operating at the Seattle Center shall be so handled as not to interferewith the Employer's business or the business of any concessionaire not a partyto such disputes.No picketing or concerted action against any one or more ofthe concessionaires will be conducted near or around the entrances or exits ofthe Seattle Center. "Concessionaire" as used herein includes a concessionaireand also a licensee, lessee, exhibitor, participant, contractor or subcontractor.In the event any other organization pickets at or near the Seattle Center, theUnions signatory hereto agree to use their best efforts to see that such picket linedoes not affect the operations of the Employer or concessionaires who are notinvolved in the disputes.(b) The Employer agrees to use his best efforts to see that any disputesbetween the Unions signatory hereto and a concessionaire are expeditiouslyresolved.5.Concluding findings regarding the status of the Centerand Luigi's as joint EmployersIn contrast to the cases in which the Board has held a Licensor and its Licenseesto be a single employer or joint employers, there is no basis here for concludingthat the Center made any effort to create an impression upon the part of its patronsthat they were dealing with a single enterprise rather than with separate enterprisesoccupying space under a license or lease.lGOn the contrary, each of the restaurantsor food shops in the Food Circus is operated under a distinctive name, designed todenote the food specialty served, under a standard license agreement with theCenter.l716 See, e g.,Spartan Department Stores,140 NLRB 608,Coney Island, Inc,140 NLRB77, Frostco Super Save Stores, Inc,138 NLRB 125;United Stores of America,138 NLRB383;Bargain City, USA, Inc,131 NLRB 803;Walter Carl Ray et at., d/b/c. Ray,Davidson, and Ray,131 NLRB 433.17E g, Belgian Waffles, Hickory Rib Pit, Mongolian Grilled Steak House, Gordo'sMexican Food, and, of course, Little Luigi's Italian Foods. In addition, other licensees inthe Food Circus included Bargreen Coffee Company and Burgemaster, Inc. [sic] notreadily likely to be identified as employer with the Seattle Center. LOCAL JOINTEXECUTIVE BOARD, ETC.401In this respect, the licenses closely parallel those delineated inS.A.G.E.,recentlydecided by the Board,rs in that the licenses there demonstrated the exercise by thelicensor of "close control over the operational policies of the licensees," but not"over the labor policies of the latter." In the instant case, the onlycontractualcontrol exercised by the Licensor over the labor policies of the Licensee, is thereservation of the limited right, without more, torequestthe dismissal of anyemployee for intentional or negligent violation of the rules and regulations, or forconduct constituting a "threat to the health or life of any person." In contrast toFrostco, supra,which the Board cited as "typical of [discount department store]cases," the Center does not have blanket "authority to require the discharge of anemployee itconsidered objectionable,to prohibit the reemployment of such dis-charged employee by another department without its consent, and to forbid thetransfer of employees from one department to another without its prior approval."(Emphasis supplied.)Moreover, neither the space agreement nor the general licenseagreement (including the rules and regulations) "prohibited either the licensor orlicensee to enter into collective-bargaining negotiations with any labor organizationwithout the prior approval of the other [or] gave the other party the right to par-ticipate in such negotiations."ContrastingS.A.G.E.withFrostco,the Board said,"Because of the actual and potential control of labor matters retained by the licensorover the employees of the licensees, the Board concluded inFrostcothat the licensorand the licensees were joint employers . . ."Further, the Board said, "In contrast,S.A.G.E. does not have control over the personnel and labor policies of its licenseesthat were present in the cited cases. So far as appears from the license agreement,and other evidence, such licensee of S.A.G.E. is free to decide its own labor policies,to conduct its own collective bargaining negotiations, and to make its own collective-bargaining contracts, free of any interference or control by S.A.G.E."Finally, theBoard held, "In the absence of substantial control of labor relations by S.A.G.E.,we find that S.A.G.E. and its licensees are not joint employers of the employees ofthe licensees."Applying the criteria established by the Board, and in view of the absence of anycontractual provisions in the license agreement permitting the Center substantialcontrol over the personnel and labor policies of its Licensees, it would seem that afinding that the Center and Luigi's are joint employers could not be justified. If thiswere all that was involved in the case, then the sole remaining ground for assertingjurisdiction would have been removed.The record establishes, however, that without prior consultation or discussionwith the Licensees, the Center entered into a master labor contract with the signa-tory unions which provided, among other things, that disputes between those unionsand any concessionaires should be so handled as not to interfere with the Licensor'sbusiness or that of any concessionaire not a party to the dispute. In this connection,the contract further provided that "no picketing or concerted action" against anyconcessionaire would be conducted "near or around the entrances or exits" of theCenter, and that in the event of picketing by any other organization "at or near"the Center, the unions would "use their best efforts" to prevent such picket line fromaffecting the operations of Licensor or concessionaires not involved in the disputes.The Licensor, for its part, agreed to use its best efforts to see that any disputesbetween the unions and the concessionaire were "expeditiously resolved."Although this may fall short of establishing actual or potential control on thepart of the Licensor over the labor relations of its licensees, it is significant that, sofar as the record reveals, the Center did not avail itself of the provisions of its mas-ter labor contract, quoted above, in an effort to have the pickets withdrawn, andthe dispute with the concessionaire, Luigi's, resolved.Instead, as will presentlyappear, the Center capitulated to Respondents' demands, and compelled Luigi's tosign an exclusive collective-bargaining agreement requiring recognition of and mem-bership in the Union as a condition of employment, at a time when the Union didnot represent any of the Licensee's employees, apart from any question of appro-priateness of unit.This furnishes most compelling evidence that the Center wasnot only "in a position to influence all the licensee's labor policies," 19 that it pos-sessed "potential control of labor matters" of Licensee, and that Licensee was not"free to decide its own labor policies, to conduct its own collective-bargaining nego-tiations, and to make its own collective bargaining contracts, free from any inter-isS.A.G E., Inc. of Houston and Its Licensees,146 NLRB 325.19 SeeFrostco Super Save Stores, Inc., supra,at 128, and cases cited at footnote 16herein.796-027-66-vol. 153-27 402DECISIONSDF NATIONALLABOR RELATIONS BOARDference or control" by the Center,20 but, indeed, that the Center actually used suchinfluence to compel the Licensee to sign the labor contract upon peril of having itslicense canceled.It is difficult to conceive of a more drastic method of influencing aLicensee's labor policies than by threatening to deprive him of the benefits of thecontract upon which his very business depends.Under these circumstances,and upon the entire record,I conclude and find that,for the purposes of this proceeding,the Center,as Licensor,and Luigi's, as Licensee,are joint employers 21II.THE LABOR ORGANIZATIONS INVOLVEDLocal Joint Executive Board, representing Cooks and Assistants Local No. 33,Waiters Local No. 239, Waitresses Local No. 240 of Hotel and Restaurant Employ-ees and Bartenders Union,22 and each of said Locals,sometimes referred to collec-tively herein as the Union, the Local Unions, or Respondents, as the context mayrequire, are,and at all times material have been,labor organizations within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsLuigi's opened for business at the Food Circus on June 7, 1963. On June 9, Ferreraleft for Spokane, leaving White, his manager, in charge.23Ferrera did not return toSeattle until the following weekend, on June 16 or 17.In the interim, on Julie 10, White received a visit at Luigi's from Albert J. Feldman,business representative and secretary-treasurer of Local No. 239, as well as presidentof the Local Joint Executive Board.24Feldman was accompanied by Alice E.Edwards, business agent of Waitresses Local No. 240, and James Flynn, businessagent of Cooks and Assistants Local No. 33. Feldman ascertained that White was the20Id.21The record fairly establishes that the general license agreement, together with therules and regulations,applied uniformly to all Licensees named in the complaint, includ-ing Luigi's.In view of the findings in the text,above, a conclusion would be warrantedthat the Center,andall food and beverage Licensees,together,constitute joint employers,as alleged in the complaint.The General Counsel, however,conceded at the outset of thehearing that he was relying only upon the operations of the Center,and Luigi's,"andnot the other licensees,"to establish jurisdiction,and that the"complaint is directedspecifically to this one licensee,Ferrera."(See footnote 2.)It Is not altogether clearwhether by this concession,the General Counsel intended to abandon the allegations ofthe complaint charging Respondents with unfair labor practices in threatening to picketthe Center,and said Licensees,for the purpose of causing them to enter into union-securitycontracts with Respondents,whichsaid Licenseesthereafter actually signed.Conceiva-bly, the concession may have been intended to obviate the necessity for introducing addi-tional commerce data concerning the other Licensees,the General Counsel being contentto rest upon his theory of jurisdiction based upon the sta us of the Center,and Luigi's,as joint employers.It is doubtful,however,that Respondents were placed on sufficientnotice that despite his concession,the General Counsel may still have been relying uponthe unfair labor practice allegations with respect to the remaining Licensees.I am notsatisfied that these allegations have been fully litigated.The matter has not been cov-ered in the briefs of either of the parties.In any event,since no affirmative evidencewas offered that Respondents did not represent a majorityof theemployees of such otherLicensees in an appropriate unit at the time they entered into separate collective-bargaining agreements with Respondents,no finding of unfair labor practice could bepredicated upon this phase of the case.22 As named in the complaint,and described in the collective-bargaining agreement withLuigi's, hereinafter discussed.The union signatories to the contract are shown as fol-lows: Local Joint Executive Board: Alice Edwards #240,Al Feldman Pres. #239,James Flynn 33.23During the early stages of the operation of Luigi's,Ferrera himself was In Spokane,where he resided and operated another restaurant known as Luigi's,as contrasted withLittle Luigi's restaurant.The day-to-day operation of the restaurant at the Center wasconducted by the manager.24 A council of the Hotel&Restaurant Employees and Bartenders International Union,comprised of five locals,the three involved herein, and Bartenders Local No. 487, andHotel, Motel and Club Service Employees Union, Local No. 551. LOCAL JOINT EXECUTIVE BOARD, ETC.403manager, and asked him if he was authorized to speak for management. The dis-cussion was continued outside the booth, Feldman indicating he would like to "discussa labor program" with White.When White inquired "exactly what they wanted,"Edwards interjected, "a signed contract with the management."White declared thathe "could not do it, that [he] could not sign the contract." 25Asked by Feldman ifhe was "anti-union," White denied it, but remarked that he felt that a union contractwould be of no benefit to either management or the employees. In the exchangewhich followed, Feldman insisted and White denied that he was antiunion, but Whitestated that a "union contract would do nothing but extort monies from [the] employ-ees and employer."Finally, one of the business agents asked White where Ferrera was, and White toldthem he was in Spokane. Feldman asked White whether Ferrera was a Spokanebusinessman.Told that he was, Feldman replied, "That is different, I thought hewas a Seattle boy." 26Feldman then remarked that "we [presumably the Union]had put money in the Center," and told White that they intended to see NicholasJorgenson, the director of the Food Center.The union representatives then left.The following week, Monday, June 17,DeanGuintoli, Jorgenson's assistant, accom-panied by the same union representatives, called on White at Luigi's.Guintoli toldWhite that "they were there to get a signed union contract." Feldman interjected,"Why don't we get Mr. Lee (referring to Chin-Jo Lee, who operated the MongolianGrilled Steak House) and get this over with once and for all."White left the groupand returned with Lee and Phil Jensen, another concessionaire who operated theCorned Beef Palace, whom White had enlisted to join them.Guintoli and the unionrepresentatives were waiting in the office at Luigi's.The discussion became quiteanimated.One of theunion agentstoldWhite that pickets were waiting outside thebooth for a decision, and that if Luigi's agreed to sign a contract the pickets wouldbe withdrawn, otherwise "they were going to walk." Both Lee and Jensen refused tosign aunion contract, Jensen remarking that he would sign no contract which wouldpermit the union to "take money from his employees."White testified, without contradiction, that during the previous week Guintoli hadtold him that if picketing occurred at Luigi's establishment, the Center would cancelhis contract.At the meeting the following Monday, discussed above, in the presenceof Lee, Jensen, and the union representatives, White asked Guintoli to point out theprovisions in the license agreement which permitted the Licensor to cancel the con-tract in the event alicensee'sestablishment were picketed.Guintoli said that he couldnot do so without seeing the contract.According to White, it did not occur to himthat he might have had a copy of Luigi's contract and he made no effort to produceit at the time.Jensen interposed that he had not even seen a union contract, and the union repre-sentatives thereupon furnished Lee, Jensen, and White with copies of a proposed con-tract, stating that the men "had a half hour to read it over and sign it." The businessagents and Guintoli then left.White, accompanied by Jensen and Lee, decided tocanvass the other concessionaires in the Food Circus to find out whether any of themhad signed contracts with the Union or intended to do so. The record issilent as towhat they learned.As they walked through the area, they encountered Jorgenson.He told them thathe had "called the pickets off temporarily," and was calling a meeting of all theconcessionairesfor the following Wednesday, June 19, so that they could elect a com-mittee to negotiate with the Union on their behalf, referring to the three men, and,presumably, the other food concessionaires. Jorgenson proposed that the committeeconsist of at least threeconcessionaires,preferably not more than one of these menserving.The three men leftJorgensonto return to their booths.En route, they met Busi-nessAgent Edwards.White told her that there would be no further discussionsuntil after "our negotiating committee had met" with the union representatives.Edwards rejoined that "their contract was not negotiable."There was no further communication between the union representatives and Whitebetween that date and the date of the proposed meeting scheduled for Wednesdayof that week. In the interim, Ferrera, White's employer, arrived in Seattle fromSpokane.25 It is not altogether clear whether White meant by this remark that he had no authorityto sign a contract or whether he was unwilling to do so. It is unnecessary to resolvethis doubt,but it is clear in any case that White indicated his opposition to any agree-ment with the Unions.23This cryptic remark was not explained. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a regular meeting of the Local Joint Executive Board, held on June 13, 1963,with Business Agent Feldman presiding and Business Agents Edwards and Flynn inattendance, the matter of Luigi's refusal tosigna contract with the Union was dis-cussed.Feldman testified that other concessionaires at the Food Circus had signedcontracts, and "were paying fringe benefits.and wage scale," that the Unionconsidered it unfair to the concessionaires who had union contracts to permit othersto remainnonunion,and that the operation should be completely organized.Aftersome discussion, the, Joint Executive Board passed a formal resolution, authorizing"economic action" against Luigi's, and apparently other concessionaires who hadrefused to sign a contract.Picketing, however, did not actually take place untilJune 25, 2 weeks later, Feldman giving as the reason for the delay that "we had toget [picket] signs made." 27In the 2 days before the scheduled meeting of the concessionaires, White had anumber of discussions with Gumtoli.On each occasion, according to White's uncon-tradicted and credited testimony,28 Guintoli told him that "I was a fool and I shouldjust sign the contract and let sleeping dogs lie." Joigenson notified the concessionairesof the meeting by a bulletin issued from his office.The meeting was held, as sched-uled, on the morning of June 19 in a room in the Food Circus Building. Substantiallyall the food concessionaires attended, as did Jorgenson, Guintoli, White, and JamesN. O'Connor, a local attorney, who had been requested to attend the meeting onbehalf of the concessionaire operating the Belgian Waffle HouseJorgenson presided over the meeting and, after discussing business conditions atthe Food Circus in general, declared, "Let's get to the point.We are here becauseof the union.20 If we don't sign the union contract they are going to put pickets out.If they [do] we are going to close you," referring to concessionaires who would bepicketed.Then he continued, "Let's get a committee formed and we will get the con-tract signed."During the discussion which followed, some of those present argued that the laborsituation at the Food Circus was different from that prevailing among restaurantoperators in Seattle proper, because employees at the Food Circus were, for the most27This reason borders on the ludicrousIt is utterly incrediblethat it would havetaken 2 weeks to prepare picket signs.It would have been more commendable if Feld-man had adhered to his testimony elsewhere,that the Union had no intention of picketingprior to June 25, and had said that the real reason for the delay was the hope that Luigi's,and the other concessionaires who had not signed contracts with the Union, would recon-sider.Although of no significance in itself the remark reflects unfavorably on his testi-mony in other areas where he showed a tendencyto be evasiveand equivocal,as where,for example,while admitting that he had several conversations with Food Director Jor-genson at the fairgrounds,he denied discussing with him the signing of contracts by theconcessionaireswith the Unionpriorto thedate of Luigi's union contract.Feldman did,however, admit that he discussed"non-union establishments"with Jorgenson's assistant,Guintoli, who had expressed the opinion that the Center should be completely organizedAgain,while admitting that he had been at the Food Circus on several occasions withthe business agents, he denied having any conversation with White,Luigi'smanager,allegedly because he was the representative of the Waiters Union,and no waiters wereemployed at Luigi's.This ignores the fact that Feld ian accompaniedEdwards andFlynn in his official capacity as president of the Joint Board,the only body empoweredto authorize the execution of a contract with the concessionaires,and the body whichthereafter actually executed the contract as representative of the Locals28Guintoli was not called as a witness by either side, and there was no showing orcontentionthat he wasunavailable.Jorgenson was present during some sessions ofthe hearing,and although the General Counsel had indicated that he intended to call himas a witness,excused him without doing soIn view of Jorgenson's announced desire totestify as a witness for either side, when it appeared that neither side intended to callhim, I afforded him an opportunity to do so beforeclosingthe hearing.Thereupon, afterconsulting with Jorgenson,counsel for Respondents represented to me that Jorgenson didnot wish to testify.Regarding Respondents'contention that the evidence concerningthe statements by Jorgenson and Guintoll constituted hearsay, it is sufficient to observethat no oh,,.,,tion was made when the evidence was offered.Moreover,the record affordsample corroboration regarding the statements attributed to them,not the least of whichwas furnished by Union Representative Feldman regarding his conversations with Guintoliand, to a lesser extent,with Jorgenson,both of whom were shown to be, at the very least,ostensible agents of the Center.SeeAmerican Rubber Products Corporationv.N.L B B ,214 F.2d 47, 51-,-2(C.A. 7).2DAccording to Jensen, Jorgenson made the comment,in this context,"This is aunion town." LOCAL JOINT EXECUTIVE BOARD, ETC.405part, students who worked only during the summer, and would not benefit from anypension or similar plans for which deductions would be made from their wages. Thisprompted the suggestion that counterproposals be made to the Union for changes inthe standard contract.30At this meeting, Jorgenson was asked "to point out in the contract" the languagewhich authorized the Center to "close a concessionaire" whose place of business wasbeing picketed. Jorgenson retorted that if they were going to become embroiled in"legalities we are going to part company now." Lee asked if the attorney, presumablyreferring to O'Connor, might be permitted to speak. Joigenson ieiterated what hehad said about getting into "legalities."Discussion turned to formation of the committee, and Jorgenson announced thatno one could serve who did not have a "capital inteiest" in a concession.As far asthe record reveals, this announcement was made without consultation with any ofthose present and without discussion or vote by the concessionairesConsequently,White, Ferrera's manager, who had been most vocal in opposing the Union, and whorepresented his employer at the meeting, was disqualified from serving on thecommittee.The committee, selected "at random" from among the concessionaires, was com-prised of six members, including a chairman. The committee met the following day,June 20, to consider various proposals which had been submitted to it by some of theconcessionaires.White, who substituted for Jensen at the latter's request, attemptedto participate in the drafting of proposals to the Union, but was told,itdoes notappear by whom, that he "had no business to be there, that Mr. Jensen was to showUp "On Monday, June 24, about 10 30 a.m., Leonard Moline, chairman of the com-mittee, called at Luigi's accompanied by Union Representatives Feldman, Edwards,and Flynn.Edwards was holding a contiact and pen, while Moline held a "unioncard," presumably showing that the proprietor was under contract with the Union.Moline told White, "You are going to have to take one of these, Rick." In reply,White ordered Moline out, protesting that Luigi's had not been represented at thecommittee meeting, and that the contract changes which he had proposed couldscarcely have been thoroughly discussed in the half hour which had elapsed betweenthe time of the committee meeting and their visit to Luigi's that morningLater the same day, Guintoli called at Luigi's and remonstrated with White.White,who by then had a copy of the lease agreement, asked Guintolt to point out any provi-sion in the agreement which permitted the Center to cancel the contract in the eventa concessionaire were picketed.Guintoli searched through the contract, and referredto the provision which required compliance with the rules and regulationsWhitepressed Guintoli to point to any language requiring the concessionaire to sign a con-tractwith a union or permitting the Center to cancel the contract in the event ofpicketing.Guintoli returned to the license agreement and referred to the provisionpermitting the Center to change the rules and regulations whenever it wishedWhiterejoined that he "didn't think that was good enough."Guintoli left, but returned several times, and told White that "the pickets wereready to walk" to which White replied that there was nothing he could do to preventit.Guintoli suggested that White ought not to assume the responsibility for makingany decision, but should communicate with Ferrera.White ieplied that "it didn'ttakemuch responsibility to tell these people no."Willie apparently did contactFerrera, who was in the midst of moving his home and unable to leaveFerrerainstructed him to "do the best [he] could [hut] not to sign the [union] contract unlesstherewas no other alternative."Next day Guintoli renewed his exhortation toWhite, but to no avail.Later the same day, Jorgenson himself called on White, told him that he, White,could not keep them waiting any longer,3' and offered him the alternative of signingthe union contract, being picketed, or closing down.White decided to submit to thepicketing.Within a matter of minutes, pickets began to patrol in front of Luigi's.Picketing continued for the remainder of that day and the following day, June 26.Later that afternoon, Ferrera himself appeared at the restaurant, and went withWhite to Guintoli's office away from the fairgrounds.Ferrera told Guintoli that hewas very displeased at having pickets outside his restaurant, and protested Gumtoli's"pressuring"White during the week.Ferrera also reminded Guintoli that beforesigning the license agreement with the Center, he had asked Guintoh whether he3OThis finding is based on the uncontroverted and credited testimony of AttorneyO'Connor.It is not clear whether by "them,"Jorgenson was referring to the Union or to theCenterThe consequences would be the same 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be requiredto sign a unioncontract, and that Guintoli had told him that hewould not.Guintoli replied that he had no alternative, that Ferrera would have tosign the contract because the following day, Thursday, the Union "planned to put24 pickets in front of [Luigi's] booth, . . . and that the [Union] intended to picketevery gate to the Fairgrounds and possibly the Food Circus." Ferrera then said thathe did not want to "cause the Center or the otherconcessionairesthat grief," and heand White returned to the Food Circus with Guintoli.When they arrived at Luigi's, Union Representatives Feldman, Edwards, andFlynn were waitingFerrera told them that he was signing the contract "against[his]will [but that he had] no other choice." Feldman remarked that Ferrera was"doing the right thing to sign [the] contract."Ferrera thereupon signed the contractand the pickets were withdrawn a few minutes afterward.32The only classifications of employees at Luigi's were cook's helpers and counter-girls.Ferrera, himself, and White were both cooks, and since the food served wasprepared according to a special recipe, it was unnecessary for Luigi's to employ cooks.The record establishes, the parties have stipulated, and I find, that none of theLocals named as Respondents claimed to represent cook's helpers, countergirls, oreither of said classifications of employees, or a majority of them, on June 25 and 26,1963, when the Union picketed Luigi's place of business, or on the latter date, whenthe contract, according the Union exclusive recognition and requiring membershipin the Union as a condition of employment, was executed. In fact, according toWhite's uncontradicted and credited testimony, when he asked Business AgentEdwards whether "she represented the [counter] girls," who were within the jurisdic-tion of her Local, she admitted to him that she did notShe further testified thatshe did not know the number of countergirls employed by Luigi's, that she did notcontact any of the girls about joining the Union, and that none of them were mem-bers or had applied for membershipAlthough she also testified that the Union hadnever attempted to enforce the contract "as far as the Waitresses Union is concerned,"this testimony was contradicted by Feldman, who testified that the Local JointExecutive Board regards the contract as still in effect. In view of his testimony thatall contracts must be submitted to the Joint Board for approval by all the delegates ata regular meeting,before becoming effective, and that the signatures of the businessagents ofthe locals are not binding upon the Joint Board, it would appear that Feld-man was in a better position to testify whether the contract was being enforced.Moreover, it will be recalled that picketing to obtain the contract had been authorizedonly after formal action taken at a regular meeting of that Board. It was stipulated,however, thatno dueshave been collected from employees of Luigi's.ConcludingFindingsItwas stipulated at the hearing, and I find, that the Union picketed Luigi's place ofbusiness on or about June 25 and 26 and, on June 26, 1963, entered into a collective-bargaining agreement with Luigi's, whereby the Union was recognized as exclusivebargaining representative of Luigi's employees, notwithstanding that the Union didnot then represent a majority of such employees.Although Respondents do notconcede that the picketing which occurred on those dates was for the purpose ofobtaining a contract, the record leaves no doubt that that was, in fact, the purpose ofthe picketing.While the Act does not proscribe peaceful primary picketing for recognition, asoccurred here,33 by a union which does not represent a majority of employees, and,indeed, which represents no employees whatever,34 it is well established by the Boardand the courts that an employer who enters into a contract with a uniongrantingexclusive recognition, especially one requiring membership in the union as a condi-tion of employment, at a time when the union does not represent an uncoercedmajority of the employees, furnishes the union with illegal assistance in violation ofSection 8(a)(1) and (2), and a union which executes such a contract containingunion-security provisions causes or attempts to cause the employer to discriminateagainst itsemployees in violation of Section 8(a)(3), thereby violating Section32According to Ferrera's undisputed and credited testimony there were three picketspatrolling in front of his establishment, and three more were waiting to relieve them.Upon the signing of the contract, they were dismissed with a wave of the hand by oneof the union representatives, presumably Feldmanw It was stipulated that the picket signs bore the legend "LUIGI'S RESTAURANTNON-UNION," with thename"LOCAL JOINT EXECUTIVE BOARD" underneath34NLR B. v. Drivers, Chauffeurs and Helpers Local Union No639, etc.(Curtis Bros.),362 U S. 274. LOCAL JOINT EXECUTIVE BOARD, ETC.4078(b) (2), and restrains and coerces employees in the exercise of the rights guaranteedin Section 7, thereby violating Section 8 (b) (1) (A) of the Act.35I therefore conclude and find that by executing and maintaining a collective-bargaining agreement which recognized Respondents as exclusive bargaining agent ofLuigi's employees, requiring membership in the Union as a condition of employment,at a time when it did not represent these employees, Respondents have restrained andcoerced employees in the exercise of the rights guaranteed in Section 7, thereby vio-lating Section 8(b)(1)(A) of the Act, and have attempted to cause an employer todiscriminate against employees in violation of Section 8(a)(3), thereby violatingSection 8(b) (2) of the Act.Itwill be recalled that the complaint also alleges that Respondents threatened topicket the Center, and food and beverage Licensees other than Luigi's, for the purposeof causing them to enter into contracts requiring recognition of and membership inthe Union as a condition of employment, and that as a result of said conduct some ofthese Licensees executed such contracts,For reasons indicated elsewhere,36 I makeno findings regarding such allegations.Moreover, apart from those reasons, and whathas been said concerning the legality of peaceful, primary recognitional picketing,there is a complete absence of probative evidence with respect to those Licensees that,at the time Respondents entered into such contracts, a majority of the employees ofsaid Licensees had not designated the Union as their exclusive bargaining agent.37IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Century 21 Center, Inc., and Louis J. Ferrera, d/b/a Little Luigi'sItalian Foods, as joint employers, set forth in section III, above, occurring in connec-tion with their operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,within the meaning of Section 8(b)(1)(A) and (2) of the Act,38 it will be recom-35 SeeBernhard-Altmann Texas Corporation,122 NLRB 1289, enfd. 280 F 2d 616(CAD C.), affd subnom. International Ladies' Garment Workers' Union v. N L R.B.,366 U.S. 731. See, also,The Crossett Company,140 NLRB 667. Although the Boarddid not adopt the finding of the Trial Examiner that the union also violated Section8(b) (2) of the Act, it did not do so because such a violation had not been alleged orlitigated.See, also,Dancker & Sellew, Inc.,140 NLRB 824, enfdsub nom. Local 210,International Brotherhood of Teamsters, etc.,330 F. 2d 46 (C A. 2).38 See footnote 21.3z In their motion to dismiss, filed December 18, 1963, and renewed at the hearing,Respondents allege, among other grounds, that the Licensees, including Luigi's, ceased tooperate at the Center, on or about December 1, 1963, and were not expected to resumeoperations until March 1964This is entirely consistent with the evidence, which in-dicated that the operations were of a seasonal nature, the Center closing down fromabout December to March. Luigi's license for a term of 3 years does not expire untilMay 31, 1966, and it is evident that the seasonal nature of the operations was taken intoconsiderationwhen the licenses were executedRespondents further urged in theirmotion that Luigi's was "delinquent in lease payments," and that "it is speculativewhether [Luigi's] will reopen or will be permitted to reopen . . . [and that] it wouldnot effectuate the purposes of the Act to proceed . . . in this matter, as no relief is re-quired or can be given."No evidence was offered in support of this allegation and, inany event, I regard the circumstances concerning Luigi's alleged delinquency immaterialto any of the issuesSince this contention was not urged at the hearing, it is assumedthat this ground for the motion has been abandonedMoreover, the allegations, evenif proven, afford no justification for the commission of the unfair labor practices in whichRespondents have been found to have engaged, and I conclude that the policies of theAct will be best effectuated by a determination of the issues on the merits.38111 view of the active participation by Feldman, president of the Local Joint Board,in the unfair labor-practices engaged in by the business agents of the Locals, and theformal action taken by the Joint Board with regard to authorization of the picketing,approval of the contract, and Feldman's presence during the picketing, the conclusioniswarranted that the Local Joint Executive Board and the Locals were acting in concert,and are both responsible for the unfair labor practices found.SeeHodcarriers and Con-structionLaborers'Union Local 300, etc. (Fiesta Pools, Inc.),145 NLRB 911. Feldmanadmitted that the Local of which he was business agent did not even claim to representany employees of Luigi's in the classification under the jurisdiction of that Local. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended that they be ordered to cease and desist from engaging in such conduct, andany like or related conduct, and take certain affirmative action necessary to effectuatethe purposes of the ActUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Century 21 Center, Inc., and Louis J. Ferrera, d/b/a Little Luigi's Italian Foods,Seattle,Washington, as joint employers, are, and at all times mentioned herein, havebeen, engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Respondents, Local Joint Executive Board, representing Cooks and AssistantsLocal No. 33, Waiters Local No. 239, Waitresses Local No. 240 of Hotel andRestaurant Employees and Bartenders Union, and each of said individual Locals,are labor organizations within the meaning of Section 2(5) of the Act.3.By executing and maintaining the collective-bargaining agreement datedJune 26, 1963, between Luigi's and the Union, covering the employees of Luigi's at atime when the Union did not represent a majority of said employees in an appropriateunit for the purpose of collective bargaining, and by including a union-securityprovision in said contract, requiring membership in said Union as a condition ofemployment, Respondents, and each of them, have restrained and coerced em-ployees in the exercise of rights guaranteed in Section 7, thereby violating Section8(b)(1)(A) of the Act, and have attempted to cause an employer to discriminateagainst employees in violation of Section 8(a) (3), thereby violating Section 8(b) (2)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and upon theentire record of the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I hereby recommend that Respondents, Local Joint ExecutiveBoard, representing Cooks and Assistants Local No. 33, Waiters Local No. 239,Waitresses Local No 240 of the Hotel and Restaurant Employees and BartendersUnion, AFL-CIO, and each of said Locals, their officers, agents, and representatives,shall-1.Cease and desist from:(a)Causing or attempting to cause Louis J Ferrera, doing business as LittleLuigi's Italian Foods, his agents, successors, or assigns, to discriminate against hisemployees by giving effect to the collective-bargaining agreement between the Unionand said employer, dated June 26, 1963, or to any extension, renewal, or modificationthereof.(b)Causing or attempting to cause Louis J Ferrera, doing business as LittleLuigi's Italian Foods, his agents. successois, or assigns, to discriminate against hisemployees by conditioning their hire or tenure of employment or any term or condi-tion of employment upon membership in, affiliation with, or dues payments to,Respondent Unions, except as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosures Act of 1959.39(c) In any other manner restraining or coercing employees of said employer in theexercise of the rights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policies ofthe Act(a) Post at the offices and meeting halls of the Local Joint Executive Board, andCooks and Assistants Local No. 33, Waiters Local No. 239, Waitresses Local No. 240of the Hotel and Restaurant Employees and Bartenders Union, AFL-CIO, copies ofthe attached notice masked "Appendix A " 40 Copies of the notice, to be furnishedas Since neither the Center nor the Licensees have been named as respondents no remedymay be imposed against them in this proceeding.w In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order". LOCAL JOINT EXECUTIVE BOARD, ETC.409by the Regional Director for Region 19, shall, after being duly signed by the author-ized representatives of each of said Respondents, respectively, be posted by themimmediately upon receipt thereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by them to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 19 signed copies of the attachednoticemarked "Appendix A" for posting by Louis J. Ferrera, doing business asLittle Luigi's Italian Foods, if willing, in conspicuous places, including all places wherenotices to employees are customarily posted, for 60 consecutive days.Copies of saidnotice, to be furnished by the Regional Directoi, shall, after being duly signed byauthorized representatives, respectively, of each of said Respondents, be forthwithreturned for such posting.(c)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Decision and Recommended Order, what steps Respondents havetaken to comply herewith 41"In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps Respondents have taken to comply heiewith "APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL JOINT EXECUTIVE BOARD, REPRESENTING, AND TOALL MEMBERS OF, COOKS AND ASSISTANTS LOCAL No. 33, WAITERS LOCAL No. 239,WAITRESSES LOCAL No. 240 OF THE HOTEL AND RESTAURANT EMPLOYEES ANDBARTENDERS UNION, AFL-CIO, AND TO ALL EMPLOYEES OF LOUIS J. FERRERA,DOING BUSINESS AS LITTLE LUIGI'S ITALIAN FOODSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that.WE WILL NOT cause or attempt to cause Louis J. Ferrera, doing business asLittleLuigl's Italian Foods, his agents, successors, or assigns, to discriminateagainst his employees by giving effect to the collective-bargaining agreementbetween said employer and our Unions, dated June 26, 1963, or to any extension,renewal, or modification thereof.WE WILL NOT cause or attempt to cause Louis J. Ferrera, doing business asLittle Luigi's Italian Foods, his agents, successors, and assigns, to discriminateagainst his employees by conditioning their hire or tenure of employment or anyterm or condition of employment upon membership in, affiliation with, or duespayments to, the said Unions, except as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL NOT in any like or related manner restrain or coerce employees ofLouis J. Ferrera, doing business as Little Luigi's Italian Foods, in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.LOCAL JOINT EXECUTIVE BOARDDated------------------- By-------------------------------------------(Representative)(Title)COOKS AND ASSISTANTS LOCALNo. 33Dated-------------------By-------------------------------------------(Representative)(Title)WAITERS LOCAL No. 239Dated------------------- By-------------------------------------------(Representative)(Title)WAITRESSES LOCAL No 240 OF THE HOTEL AND RESTAURANTEMPLOYEES AND BARTENDERS UNION, AFL-CIO,Labor Organizations.Dated-------------------By-------------------------------------------(Representative)(Title) 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Members and employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, Seattle, Washington, Telephone No. Mutual 2-3300,Extension 553, if they have any question concerning this notice or compliance withits provision.Local 542, International Union of Operating Engineers, AFL-CIO, and Rodney Laster, Business RepresentativeandRitterBros.,Inc.CaseNo. 4-CC-318-2.June 24, 1965DECISION AND ORDEROn April 2, 1965, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondents filed exceptions and a supporting brief, the GeneralCounsel filed cross-exceptions and a supporting brief, and the Respond-ents filed an answer to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The parties, on November 16, 1964, entered into a stipulation wherebythey waived a hearing before a Trial Examiner and agreed that therecord of the United States District Court for the Middle District ofPennsylvania on a hearing before said court on October 29, 1964, uponpetition of the Regional Director for Region 4 for injunctive reliefpursuant to Section 10(a) of the Act, be substituted in lieu thereof.'The Board has considered the Trial Examiner's Decision, the excep-tions and briefs, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to 10(c) of the National Labor Relations Act, as amended,the National Labor Relations Board hereby adopts as its Order theOrder recommended by the Trial Examiner, and orders that Respond-ents, Local 542, International Union of Operating Engineers, AFL-'On December 4, 1964, the Honorable William J. Nealon, United States District Judgefor that court, issued his memorandum and order granting the petition and enjoiningRespondents,pending final disposition of the charge herein by the Board,from the con-duct alleged as unfair labor practices.153 NLRB No. 41.